     2:18-cv-03326-RMG          Date Filed 05/01/19     Entry Number 267       Page 1 of 3




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

City of Beaufort, et al,                     )
                                             )              No.: 2:18-cv-03326-RMG
                    Plaintiffs,              )        (Consolidated with 2:18-cv-3327-RMG)
                                             )
v.                                           )                MOTION OF
                                             )         STATE OF SOUTH CAROLINA,
NATIONAL MARINE FISHERIES                    )                   EX REL
SERVICE, CHRIS OLIVER, in his official       )               ALAN WILSON,
capacity as the Assistant Administrator for  )            ATTORNEY GENERAL
Fisheries, and WILBER ROSS, in his official )          FOR EXTENSION OF TIME TO
capacity as the Secretary of                 )       RESPOND TO PARTIAL MOTION TO
Commerce,                                    )                  DISMISS
                                             )
                    Defendants.              )
                                             )
and                                          )
                                             )
State of South Carolina, ex rel Alan Wilson, )
Attorney General,                            )
                                             )
                    Intervenor               )
_____________________________________ )
                                             )
South Carolina Coastal Conservation League, )
et al,                                       )
                                             )
                    Plaintiffs,              )
                                             )
v.                                           )
                                             )
Wilbur Ross, in his official capacity as the )
Secretary of Commerce; et al.,               )
                                             )
                    Defendants.              )
                                             )


        The State ex rel Atty General Wilson (State) respectfully moves for this Court to extend

the time of the deadline for it to respond to the Federal Defendants’ Partial Motion to Dismiss of

the State’s Complaint in Intervention (Dkt. No. 259) including the Intervenor-Defendants Notice
     2:18-cv-03326-RMG          Date Filed 05/01/19      Entry Number 267        Page 2 of 3




of Jointer in the Federal Motion (Dkt. No. 264). In light of this Court’s Text Order for a Status

Report and responses thereto (Dkt. No. 266), the State requests an extension of time of ten days

to May 16, 2019, so that it may review the Federal Defendants’ Status Report before filing its

opposition to the Federal Defendants’ Partial Motion to Dismiss. The State’s response to the

Motion to Dismiss is currently due May 6, 2019. The State has not previously requested an

extension of time to respond to the Motion to Dismiss. This extension would not affect other

deadlines.

       For the foregoing reasons, the State respectfully requests that this Court extend the time

for it to file a response to the Partial Motion to Dismiss and Joinder until May 16, 2019.

                                                     Respectfully submitted,


                                                     ALAN WILSON
                                                     Attorney General
                                                     Federal ID No.10457

                                                     ROBERT D. COOK
                                                     Solicitor General
                                                     Federal ID No. 285
                                                     Email: rcook@scag.gov

                                                     /s/ J. Emory Smith, Jr.
                                                     J. EMORY SMITH, JR.
                                                     Deputy Solicitor General
                                                     Federal ID No. 3908
                                                     Email: esmith@scag.gov

                                                     T. PARKIN C. HUNTER
                                                     Senior Assistant Attorney General
                                                     Federal ID No. 2018
                                                     Email: phunter@scag.gov

                                                     [Continued signature block and Local Rule
                                                     7.02 Statement next page]




                                                 2
     2:18-cv-03326-RMG         Date Filed 05/01/19     Entry Number 267        Page 3 of 3




                                                    Office of the Attorney General
                                                    Post Office Box 11549
                                                    Columbia, South Carolina 29211
                                                    Phone: (803) 734-3680
                                                    Fax: (803) 734-3677


May 1, 2019                                         Counsel for the State ex rel Wilson


Local Civ. Rule 7.02 statement:

Counsel for the Federal Defendants and Intervenor Defendants do not oppose an extension to

May 16, 2019. Based upon prior emails, undersigned counsel does not believe that counsel for

the Coastal Plaintiffs and Intervenor Plaintiffs Maryland, et al object to such an extension.

Undersigned counsel has not heard from counsel for the City of Beaufort Plaintiffs.



                                                    /s/ J. Emory Smith, Jr.
                                                    J. EMORY SMITH, JR.
May 1, 2019                                         Deputy Solicitor General




                                               3
